Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 26, 2018                                                                                      Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  153696(64)(65)(67)                                                                                       David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                        Justices
                                                                      SC: 153696
  v                                                                   COA: 325449
                                                                      Gratiot CC: 14-007061-FH
  DAVID ALLEN SNYDER,
             Defendant-Appellant.
  _____________________________________/

         On order of the Court, the motions of William Sim Spencer to file a brief amicus
  curiae and to waive the filing fee are GRANTED. The amicus brief submitted on October
  23, 2018 is accepted for filing. On further order of the Chief Justice, the motion of plaintiff-
  appellee to extend the time for filing its supplemental brief is GRANTED. The
  supplemental brief will be accepted as timely filed if submitted on or before November 27,
  2018.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  October 26, 2018

                                                                                Clerk